MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                 FILED
      regarded as precedent or cited before any                                         Oct 07 2020, 8:09 am
      court except for the purpose of establishing
      the defense of res judicata, collateral                                               CLERK
                                                                                        Indiana Supreme Court
                                                                                           Court of Appeals
      estoppel, or the law of the case.                                                      and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Ivan A. Arnaez                                            Curtis T. Hill, Jr.
      Evansville, Indiana                                       Attorney General of Indiana
                                                                Samuel J. Dayton
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      T.B.,                                                     October 7, 2020
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                20A-JV-852
              v.                                                Appeal from the Posey Circuit
                                                                Court
      State of Indiana,                                         The Honorable Craig Goedde,
      Appellee-Plaintiff.                                       Judge
                                                                Trial Court Cause No.
                                                                65C01-0908-JD-179



      Mathias, Judge.


[1]   In 2010, the Posey Circuit Court adjudicated T.B. to be a delinquent child for

      committing what would have been Class C felony child molesting if committed


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-852 | October 7, 2020               Page 1 of 8
      by an adult and ordered T.B. to register as a sex offender. Ten years later, T.B.

      filed a motion to set aside the juvenile court’s adjudication, claiming that he

      was denied the right to a jury trial. The juvenile court rejected T.B.’s motion,

      concluding that it lacked jurisdiction because T.B. was no longer a juvenile.

      T.B. appeals and claims that the juvenile court erred in denying his motion

      because he was denied what he contends to be his common-law right to a jury

      trial. Although the juvenile court erred when it determined that it lacked

      jurisdiction to entertain T.B.’s motion, we nevertheless affirm the trial court’s

      denial of T.B.’s motion to set aside because it fails as a matter of law.


                                  Facts and Procedural History
[2]   On August 21, 2009, the State filed a petition alleging that T.B. was a

      delinquent child for committing what would be Class C felony child molesting

      if committed by an adult. At a fact-finding hearing held on April 21, 2010, T.B.

      admitted to the allegations in the petition, and the juvenile court found T.B. to

      be a delinquent child. The juvenile court held a dispositional hearing on June 7,

      2010, at which time it placed T.B. on probation for twelve months. The court

      also ordered T.B. to undergo offender-specific counseling.


[3]   On November 21, 2011, the juvenile court held a hearing to determine if T.B.

      should be required to register as a sex offender. The parties were ordered to

      submit their proposed findings and conclusions by January 23, 2012, and the

      court set a progress hearing for February 27, 2012. At the February 27 hearing,

      the juvenile court found T.B. to be at a high risk to commit a future sex offense

      and ordered him to register as a sex offender for the next ten years. T.B.
      Court of Appeals of Indiana | Memorandum Decision 20A-JV-852 | October 7, 2020   Page 2 of 8
      appealed the juvenile court’s order requiring that he register as a sex offender,

      but we affirmed the trial court’s decision. T.B.B. v. State, No. 65A04-1203-JV-

      146, 2012 WL 3599365 (Ind. Ct. App. Aug. 22, 2012).


[4]   On February 4, 2020, T.B. attempted to e-file a motion to set aside the juvenile

      court’s orders finding him to be a delinquent child and requiring him to register

      as a sex offender. Appellant’s App. p. 12. On March 3, 2020, the juvenile court

      rejected the e-filing, concluding that it “ha[d] no jurisdiction over the Motion

      due to the fact that [T.B.] is no longer a juvenile (but an adult age 28 . . .), that

      the matter was appealed and ruled upon with no additional appeal, and that the

      matter is now closed.” Id. at 12.1


[5]   Then, on March 10, 2020, T.B. again e-filed his motion to set aside. This time,

      the juvenile court accepted the filing but denied the motion, again concluding

      that it “d[id] not have jurisdiction over the matter” for the reasons it stated

      when it rejected the initial e-filing. T.B. now appeals.


                                       Indiana Trial Rule 60(B)
[6]   A motion to set aside a judgment is governed by Indiana Trial Rule 60(B),

      which provides in relevant part as follows:


               Mistake—Excusable Neglect—Newly Discovered Evidence—
               Fraud, etc. On motion and upon such terms as are just the court



      1
       For some reason, neither T.B.’s attempted e-filing nor the juvenile court’s ruling thereon is listed in the
      court’s chronological case summary. See id. at 9–10. They are, however, detailed in the juvenile court’s order
      denying T.B.’s subsequent motion to set aside.

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-852 | October 7, 2020                     Page 3 of 8
         may relieve a party or his legal representative from a judgment,
         including a judgment by default, for the following reasons:


             (1) mistake, surprise, or excusable neglect;

             (2) any ground for a motion to correct error, including
             without limitation newly discovered evidence, which by due
             diligence could not have been discovered in time to move for
             a motion to correct errors under Rule 59;

             (3) fraud (whether heretofore denominated intrinsic or
             extrinsic), misrepresentation, or other misconduct of an
             adverse party;

                                                    * * *2

             (6) the judgment is void;

             (7) the judgment has been satisfied, released, or discharged, or
             a prior judgment upon which it is based has been reversed or
             otherwise vacated, or it is no longer equitable that the
             judgment should have prospective application; or

             (8) any reason justifying relief from the operation of the
             judgment, other than those reasons set forth in sub-paragraphs
             (1), (2), (3), and (4).

         The motion shall be filed within a reasonable time for reasons (5), (6),
         (7), and (8), and not more than one year after the judgment, order or
         proceeding was entered or taken for reasons (1), (2), (3), and (4). A
         movant filing a motion for reasons (1), (2), (3), (4), and (8) must
         allege a meritorious claim or defense. A motion under this
         subdivision (B) does not affect the finality of a judgment or




2
  Subsections (4) and (5) deal respectively with entry of default judgment against a party who was served only
by publication and where an infant or incompetent person was not represented by a guardian or other
representative. These subsections are inapplicable to the present case

Court of Appeals of Indiana | Memorandum Decision 20A-JV-852 | October 7, 2020                     Page 4 of 8
              suspend its operation. This rule does not limit the power of a
              court to entertain an independent action to relieve a party from a
              judgment, order or proceeding or for fraud upon the court. Writs
              of coram nobis, coram vobis, audita querela, and bills of review
              and bills in the nature of a bill of review, are abolished, and the
              procedure for obtaining any relief from a judgment shall be by
              motion as prescribed in these rules or by an independent action.


      T.R. 60(B) (emphases added).


[7]   Because a juvenile delinquency adjudication is civil in nature, post-conviction

      procedures are not available to challenge such an adjudication. A.S. v. State, 923
N.E.2d 486, 489 (Ind. Ct. App. 2010) (citing J.A. v. State, 904 N.E.2d 250, 254

      n.1 (Ind. Ct. App. 2009), trans. denied). Accordingly, our supreme court has held

      that “Trial Rule 60 is an appropriate avenue through which a juvenile must

      raise any and all claims premised on the illegality of an agreed delinquency

      adjudication.” J.W. v. State, 113 N.E.3d 1202, 1207–08 (Ind. 2019). We review

      a trial court’s ruling on a Trial Rule 60(B) motion for an abuse of discretion.

      A.S., 923 N.E.2d at 490 (citing S.E. v. State, 744 N.E.2d 536, 538 (Ind. Ct. App.

      2001)).


                                     Discussion and Decision
[8]   T.B. claims that the juvenile court erred in denying his motion for relief from

      judgment because, he insists, he was denied his right to a jury trial. The juvenile

      court concluded that it lacked jurisdiction because T.B. is now an adult. The

      State concedes that the juvenile court had jurisdiction, but it insists that the

      court properly denied T.B.’s motion. We agree with the State that the court had

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-852 | October 7, 2020   Page 5 of 8
       continuing jurisdiction to modify its original order. D.D.J. v. State, 640 N.E.2d
768, 769 (Ind. Ct. App. 1994), trans. denied; see also Jordan v. State, 549 N.E.2d
382 (Ind. Ct. App. 1990) (considering juvenile court’s denial of Trial Rule 60(B)

       motion filed by now-adult petitioner), trans. denied. But we also agree with the

       State that the trial court nevertheless properly denied T.B.’s motion for relief

       from judgment. See Pirant v. State, 119 N.E.3d 178, 180 (Ind. Ct. App. 2019)

       (holding that court on appeal may affirm trial court’s ruling on motion for relief

       from judgment if it is sustainable on any basis supported by the record). And

       here, there are several bases in the record to support the denial of T.B.’s motion.


[9]    The first is procedural. Although he appeals from the denial of his motion for

       relief from judgment, no portion of his forty-page brief (or his fifty-eight-page

       motion for relief from judgment) explains under which subsection of Trial Rule

       60(B) he brought his motion. Even if we overlook this failure to cogently argue

       the procedural aspects of his case, we observe that a motion to set aside a

       judgment brought under subsections (1), (2), (3), and (4) of Trial Rule 60(B)

       must be brought within one year of the judgment. Thus, to the extent that

       T.B.’s motion is based on any of these reasons, it is untimely.


[10]   And to the extent T.B.’s motion sought relief under subsections (5), (6), (7), or

       (8) of Trial Rule 60(B), it was still required to be filed within a reasonable time.

       Here, T.B. filed his motion for relief from judgment almost ten years after his

       juvenile adjudication. T.B. makes no argument regarding why this excessive

       delay was reasonable, and we conclude that it was not reasonable. See Jordan,
549 N.E.2d at 384 (holding that lapse of over twenty years between juvenile

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-852 | October 7, 2020   Page 6 of 8
       delinquency adjudication and motion for relief from judgment supported

       conclusion that motion was not filed within a reasonable time).


[11]   Furthermore, there is no indication in the record before us that T.B. ever

       requested that the juvenile court hold a jury trial or that he ever objected to

       having his case heard by the court instead. Nor did he present such a claim in

       his direct appeal. This issue was known and available to T.B. at the time of his

       direct appeal, yet he failed to present it. Trial Rule 60(B) cannot be used to

       present a claim that could have been, but was not, presented on direct appeal.

       Perkins v. State, 718 N.E.2d 790, 792 (Ind. Ct. App. 1999).


[12]   Perhaps most important, however, is that T.B.’s claim that he was entitled to a

       jury trial at his juvenile delinquency adjudication is directly in conflict with

       binding precedent from our supreme court. In Bible v. State, 253 Ind. 373, 389,

       254 N.E.2d 319, 327 (1970), our supreme court clearly held that “after very

       careful consideration of the case law, our Juvenile Act and the guidelines

       formulated by the U.S. Supreme Court, we have reached the conclusion that a

       juvenile is not constitutionally entitled to a trial by jury at a delinquency

       hearing.” T.B. acknowledges the holding in Bible, but he claims that our

       supreme court was wrong. Although T.B. is certainly free to make this

       argument, we are required to follow the binding precedent of our supreme

       court. “We are bound by the decisions of our supreme court.” Dragon v. State,

       774 N.E.2d 103, 107 (Ind. Ct. App. 2007) (citing In re Petition to Transfer Appeals,

       202 Ind. 365, 376, 174 N.E. 812, 817 (1931)).



       Court of Appeals of Indiana | Memorandum Decision 20A-JV-852 | October 7, 2020   Page 7 of 8
[13]   For all of these reasons, we affirm the judgment of the trial court denying T.B.’s

       motion for relief from judgment.


[14]   Affirmed.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-852 | October 7, 2020   Page 8 of 8